Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites in part an equation comprising variables I and Imax; however, those variables are not defined in the claim, thus the claim is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (Pub 20080246706) in view of Wang (Pub 20170353702) in view of Morimoto (Pub 20120154681).

Regarding claims 1 and 20, Russell discloses pulse width modulation algorithm 
comprising an excitation light intensity control system comprising: 
an illumination part comprising a light source, (102 fig 1); 
an imaging part comprising a light modulator, wherein excitation light emitted by the light source is guided into the light modulator for modulation, (108 fig 1) and 
wherein the illumination part further comprises a light recycling system configured to recouple one of two portions of excitation light emitted by the light modulator to the light modulator, (recycling system 104 recoupling one of two portions of on/off state lights 114).

	However, guiding the other of the two portions of excitation light to enter the color conversion element and wherein the imaging part further comprises a color conversion 
	In a similar field of endeavor, Wang discloses display apparatus, projection apparatus, display assist apparatus and system comprising guiding the other of the two portions of excitation light to enter the color conversion element and wherein the imaging part further comprises a color conversion element, and the excitation light modulated by the light modulator excites the color conversion element to generate multicolor excited light, (Para.[0094] disclosing guiding the other of the two portions of excitation light relating to red, green and blue colors by and using color conversion  elements 909, 910, 911). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell by incorporating the teachings of Wang for the common purpose of properly reproducing grayscale and color images.
 	The combination does not disclose controlling intensity of the excitation light emitted by the light modulator and/or intensity of the excitation light emitted by the light source. 
	In a similar field of endeavor, Morimoto discloses diaphragm control and projector device comprising a control part, wherein the control part is configured to receive original image data and control intensity of the excitation light emitted by the light modulator and/or intensity of the excitation light emitted by the light source, (Para. [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang by .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Wang in view of Morimoto in view of Hu (Pub 20200110329).
Regarding claim 2, the combination of Russell in view of Wang in view of 
Morimoto discloses claim 1. However, a plurality of pixel points arranged on a color conversion element is not disclosed. 
In a similar field of endeavor, Hu discloses light source system and projection 
device wherein a plurality of pixel points is arranged on the color conversion element, wherein each of the plurality of pixel points comprises at least two kinds of sub-pixel points, and each of the at least two kinds of sub-pixel points is formed by coating a corresponding fluorescent material or scattering material, (Para. Coating in [0051] and see mixing yellow with primary colors in different pixel color forming regions fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang in view of Morimoto by incorporating the teachings of Hu for the common purpose of generating colors corresponding to received input signals. 

Claims 3 - 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Wang in view of Morimoto in view of Hu in view of Huang (Pub 20130162954).
Regarding claim 3, Russell in view of Wang in view of Morimoto in view of Hu 
discloses claim 2.  However, a relay is not disclosed. 

	
Regarding claim 4, Russell in view of Wang in view of Morimoto in view of Hu discloses claim 3.  However, coupling one of two portions of excitation light emitted by a light modulator to the relay system is not disclosed. 
In a similar field of endeavor, Huang discloses wherein the light recycling system is configured to couple the one of the two portions of excitation light emitted by the light modulator to the relay system through which the one of the two portions of excitation light is incident to the light modulator again, (separating S-polarized light at 3212 and recycling the S polarized light and converting the S to P polarized light to be incident on modulator 33 fig 4; Para. [0059-0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang, Morimoto, and Hu by incorporating the teachings of Huang for the common purpose of reusing a portion of recycled light beams. 

Regarding claim 5, Russell in view of Wang in view of Morimoto in view of Hu in 


The combination does not disclose a recycling system. 
In a similar field of endeavor, Huang discloses wherein the first polarized light enters the light recycling system, and the second polarized light exits from the imaging part after being converted into first polarized light, (splitter 3212 generating P and S polarized light where S polarized light is recycled in 321 fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang, Morimoto, and Hu by incorporating the teachings of Huang for the common purpose of reusing a portion of recycled light beams. 

	Regarding claim 9, Russell in view of Wang in view of Morimoto in view of Hu in view of Huang discloses claim 5. However, wherein the light source emits blue laser light, and the imaging part emits the first polarized light obtained by converting the second polarized light and emits light of at least one of other colors is not disclosed. 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Wang in view of Morimoto in view of Wang (Pub 20100283977).

Regarding claim 11, Russell in view of Wang in view of Morimoto discloses claim 
1. However, a UV light is not disclosed. 
In a similar field of endeavor, Wang discloses wherein the light source emits UV light, (Para. [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang, Morimoto by incorporating the teachings of Wang for the common purpose of using a variety of illuminating sources. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Wang in view of Morimoto in view of Hu in view of Whitehead (Pub 20100214282).

Regarding claim 12, Russell in view of Wang in view of Morimoto in view of Hu 

However, a response curve parameter is not disclosed. 
In a similar field of endeavor, Whitehead discloses apparatus for providing light source modulation in dual modulator displays wherein the control part controls the intensity of the excitation light emitted by the light modulator based on the original image data and a response curve parameter of the corresponding fluorescent material and/or scattering material coated on the color conversion element, (see determining effective luminance 69 fig 1D based on transfer function model of phosphorescent plate Para. [0055] and input image data 20 fig 1D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Russell in view of Wang, Morimoto, and Hu by incorporating the teachings of Whitehead for the common purpose of adapting amount of illumination to the requirements of input image signals. 

Regarding claim 13, Russell in view of Wang in view of Morimoto in view of Hu 
discloses claim 12. However, claim 13 is not disclosed. 
In a similar field of endeavor, Whitehead discloses wherein the control part 
calculates a signal value of the light modulator based on an image signal value of the original image data and the response curve parameter of the corresponding fluorescent material and/or scattering material coated on the color conversion element and further controls the intensity of the excitation light emitted by the light source based on the signal value, (see control calculating signal values of light modulator 32 fig 1D based on image signal value 20 fig 1D and response curve model Para. [0055] and . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Inoue et al (U.S. 7934837).
Regarding claim 16, Whitehead discloses an apparatus for providing light source modulation in dual modulator displays comprising an excitation light intensity control method, applicable to an excitation light intensity control system comprising: 
a light source, (12 fig 1A), a light modulator, (24 fig 1A), a color conversion element, (22 fig 1A) and a controller, (18 fig 1A), 
	wherein the method comprises: 
	calculating, by the controller, a signal value of the light modulator based on an image signal value of one frame of image and a response curve parameter of a specific fluorescent material coated on the color conversion element, see control calculating signal values of light modulator 32 fig 1D based on image signal value 20 fig 1D and response curve model Para. [0055] and further controlling light sources fig 2A); 
	transmitting, by the controller, a signal to the light source to control the light source to emit the required intensity of the excitation light, (fig 2A Whitehead); 
	and transmitting, by the controller, a signal to the light modulator to control intensity of the excitation light emitted by the light modulator, (59 and 32 fig 1D).  

However, a required intensity of excitation light emitted by the light source based on a ratio is not disclosed. 
	In a similar field of endeavor, Inoue discloses projection display device comprising: 
calculating, by the controller, required intensity of excitation light emitted by the 
light source based on a ratio of the calculated signal value of the light modulator and a maximum signal value of the light modulator, (see coefficient calculation in “First method” col. 4 lines 65- col. 5 lines 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whitehead by incorporating the teachings of Inoue for the common purpose of controlling projection of images according to the requirements of an input image signal. 

	Regarding claim 17, Whitehead discloses the excitation light intensity control method according to claim 16, wherein the method further comprises: controlling, at the light source, the light source to emit the required intensity of the excitation light: and controlling, at the light modulator, the intensity of the excitation light emitted by the light modulator, (Para. [0058]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Inoue in view of Russell in view of Wang (Pub 20170353702).
Regarding claim 18, Whitehead in view of Inoue discloses claim 16. However, 
claim 19 is not disclosed by the combination. 

and  
recoupling one of the two paths to the light modulator through a light recycling 
system, (recycling system 104 recoupling one of two portions of on/off state lights 114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whitehead in view of Inoue by incorporating the teachings of Russell for the common purpose of reusing illumination light in order to increase efficiency of image projection. 

Guiding the other of the two paths to the color conversion element so as to excite the color conversion element to generate multicolor excited light is not disclosed by the combination.

In a similar field of endeavor, Wang discloses guiding the other of the two 
portions of excitation light to enter the color conversion element and wherein the imaging part further comprises a color conversion element, and the excitation light modulated by the light modulator excites the color conversion element to generate multicolor excited light, (Para. [0094] disclosing guiding the other of the two portions of excitation light relating to red, green and blue colors by and using color conversion elements 909, 910, 911). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whitehead in view of .

Allowable Subject Matter
Claims 6-8, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422